UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4589



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID FLOYD MATTHEWS, JR., a/k/a Junior,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-01-348)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, L. Patrick
Auld, Assistant United States Attorney, Rami Madan, Third-Year Law
Student, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Floyd Matthews, Jr., pled guilty to possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

(2000).   He contests the 82-month sentence he received, arguing

that the district court erred by enhancing his base offense level

by two levels because the firearm was stolen when that fact was not

alleged in the indictment.    See U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(4) (2001).   We affirm.

     Matthews contends that, under Apprendi v. New Jersey, 530 U.S.

466, 490 (2000), facts that increase the sentencing guideline range

must be charged in the indictment and proved beyond a reasonable

doubt.    However, Apprendi is not implicated when the sentencing

court makes factual findings that increase the sentencing guideline

range but the sentence does not exceed the statutory maximum.

Harris v. United States, 122 S. Ct. 2406, 2418 (2002).

     Because the issue raised by Matthews lacks merit, we affirm

the sentence imposed by the district court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED